Candler, Presiding Justice.
This is a habeas corpus proceeding which Herbert Sanders brought against George C. Mutimer as Sheriff of Richmond County alleging illegal detention *338under an extradition warrant issued by the Governor of Georgia on requisition from the Governor of South Carolina. Counsel for the parties have notified this court that applicant, after escaping from the custody of respondent Mutimer, has been recaptured and returned to South Carolina. In these circumstances the case has become moot and for that reason the writ of error will be dismissed. See Blalock v. Corpe, 215 Ga. 61 (108 SE2d 715).
Argued September 14, 1965
Decided September 22, 1965.
O. L. Collins, for plaintiff in error.
George Hains, Solicitor General, Charles H. Britt, Daniel B. McLeod, Attorney General of S. C., E. B. Latimer, Assistant Attorney General of S. C., contra.

Writ of error dismissed.


All the Justices concur, except Mobley, J., not participating for providential cause.